Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1—497 & 500 are cancelled. 

Claims 498, 499, 501—542 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 498, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the engaging portion is exposed outwardly in a radial direction of an imaginary circle about the rotational axis of the shutter, and
wherein the engaging portion is movable relative to the closing portion at least in the radial direction of the shutter imaginary circle, with rotation of the shutter between the closed position and the open position”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 499, 501 - 542, the claims have been found allowable due to their dependencies on claim 498.
c. With respect to claim 541, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“wherein the engaging portion is exposed at least outwardly in a radial direction of an imaginary circle about the rotational axis of the shutter, and 
wherein the engaging portion is movable relative to the closing portion at least in the radial direction of the imaginary circle about the rotational axis of the 

shutter with rotation of the shutter between the closed position and the open position; and 
(ii) a receiving device including: 
(ii-i) a mounting portion to which the toner cartridge is mountable, and 
(ii-ii) a toner receiving opening configured to receive the toner from the discharge opening of the toner cartridge”. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852